Citation Nr: 0414679	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ventricular 
hypertrophy and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1986 to 
October 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that determination, the RO, 
in part, declined to reopen a claim of entitlement to service 
connection for left ventricular hypertrophy and hypertension 
previously denied by rating decision in January 1993.  The 
appellant disagreed and this appeal ensued.  

The Board herein REMANDS the claim to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  

Before proceeding to a description of the reasons for and the 
actions to be taken on remand, the Board must clarify the 
procedural posture of this case.  The RO declined to reopen 
the claim denied in January 1993, and most recently (as 
discussed in the December 2003 supplemental statement of the 
case) denied the claim on the merits without specifically 
reopening the claim.  Nonetheless, the record does not 
contain a letter notifying the appellant of the January 1993 
rating decision that originally denied these claims.  This 
letter is important, for it not only would have notified the 
appellant of the decision, but would have started a one-year 
period during which he might have disagreed.  Without a 
notice letter, the Board cannot conclude the appellant had 
notice of the January 1993 rating decision.  The issue for 
appellate review is service connection for the disorders 
listed.  


REMAND

The appellant has at various times argued he has left 
ventricular hypertrophy (an enlarged heart) that arose in 
service or that is related to hypertension.  At other times, 
he has also argued he has hypertension that arose within one 
year of service or that is related to left ventricular 
hypertrophy.  The issue in this case is therefore as styled 
on the title page of this document.  The record contains 
several medical opinions, including the August 2003 VA 
opinion, addressing partial aspects of these questions.  
However, as these opinions do not address the full 
allegations of the appellant, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  Arrange for the appellant to be 
scheduled for a VA cardiac examination to 
determine the etiology of the appellant's 
claimed left ventricular hypertrophy and 
hypertension.  Send the claims folder to 
the physician for review; any report 
written by a physician should 
specifically state that such a review was 
conducted.  It is imperative that the 
examining physicians review the pertinent 
medical records in the claims file as 
well as this REMAND.  All indicated 
diagnostic studies should be performed.  
After reviewing his records and 
evaluating the appellant, the examiner 
should determine whether the appellant 
currently has left ventricular 
hypertrophy and/or hypertension.  

a.  If the examiner determines that the 
appellant currently has hypertension, 
he/she should also determine (1) whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the appellant had hypertension to a 
compensable degree (see DC 7101) during 
or within one year of service; or (2) 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the appellant's hypertension 
was related to left ventricular 
hypertrophy.  A rationale for any 
opinions expressed should be provided.  

b.  If the examiner determines that the 
appellant has left ventricular 
hypertrophy, he/she should also determine 
(1) whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that left ventricular 
hypertrophy began during service, or (2) 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that left ventricular hypertrophy 
is the result of hypertension found in 
service or shown to a compensable level 
within one year of service.  A rationale 
for any opinions expressed should be 
provided.  

3.  Upon receipt of the report of 
examination, the RO should ensure that 
the information requested from the 
examiner has been provided and, if 
necessary, return the report to the 
examiner for completion.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



